UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6336



RANDY WARREN JEFFERSON,

                                                 Petitioner - Appellant,

             versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-02-126-2)


Submitted:    June 12, 2003                      Decided:   June 17, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Warren Jefferson, Appellant Pro Se. Mary Kathleen Beatty
Martin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Randall Warren Jefferson, a state prisoner, seeks to appeal

the    district   court’s   order    accepting    the   magistrate   judge’s

recommendation and denying relief on his 28 U.S.C. § 2254 (2000)

petition. Jefferson cannot appeal this order unless a circuit judge

or justice issues a certificate of appealability, and a certificate

of appealability will not issue absent a “substantial showing of

the denial of a constitutional right.”             28 U.S.C. § 2253(c)(2)

(2000).     A habeas appellant meets this standard by demonstrating

that reasonable jurists would find that his constitutional claims

are debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.               See Miller-El v.

Cockrell,         U.S.      , 123 S. Ct. 1029, 1039 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th    Cir.),    cert.   denied,    535   U.S.   941   (2001).      We   have

independently reviewed the record and conclude Jefferson has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED


                                       2